Citation Nr: 0302312	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial rating higher than 30 percent 
for deformity of the right great toe status-post gunshot 
wound and comminuted compound fracture.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which, among other things, denied 
service connection for post-traumatic stress disorder, and 
granted service connection for deformity of the right toe and 
for bilateral hearing loss, assigning initial disability 
evaluations of 30 percent and 0 percent, respectively.  The 
veteran continues his request for service connection for 
post-traumatic stress disorder and seeks higher initial 
ratings for his right toe disability and hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a confirmed diagnosis of post-
traumatic stress disorder.

3.  The veteran has limitation of motion in his right great 
toe as a result of a through and through gunshot wound.  This 
is a severe impairment of muscle group X.

4.  The veteran maintains the use of his right foot.

5.  The numeric designation for the veteran's right ear 
hearing loss is VIII.  The numeric designation for the 
veteran's left ear hearing loss is I.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or as 
a consequence of active military service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).

2.  Criteria for an initial evaluation higher than 30 percent 
for deformity of the right great toe status-post gunshot 
wound and comminuted compound fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.56, 
4.73, Diagnostic Code 5310 (2002).

3.  Criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 
6100, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
January 2002 as well as in the statement of the case.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  


I.
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV) and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The evidence of record shows that the veteran served in the 
Republic of Vietnam for three and one-half months and was 
awarded a Purple Heart and a Combat Infantryman Badge.  As 
such, it is accepted that the veteran engaged in combat with 
the enemy.  The veteran asserts that as a consequence of his 
combat experiences, he suffers from post-traumatic stress 
disorder.

In April 2000, the veteran presented for evaluation at a Vet 
Center and was interviewed by a counselor.  He recounted 
combat experiences, including witnessing friends being 
killed, and related having difficulty sleeping, nightmares, 
flashbacks, intrusive thoughts, depression, and avoidance 
behavior.  Following an intake interview, the counselor 
assessed that the veteran had post-traumatic stress disorder 
with a Global Assessment of Functioning score of 41.  There 
is no record of evaluation of this veteran by a physician at 
the Vet Center nor is there evidence of psychiatric 
treatment.  In April 2002, a Vet Center counselor reported 
that the veteran showed signs of post-traumatic stress 
disorder upon intake in April 2000, had talked with a 
counselor over the telephone eight times regarding 
traditional Navajo healing, and had attended one group 
counseling session at the Vet Center.

Private treatment records dated from 1963 to 2000 do not show 
complaints of difficulty sleeping and/or any other symptom 
associated with post-traumatic stress disorder.

In September 2000, the veteran underwent VA examination by a 
psychiatrist.  The veteran related that he had been referred 
for counseling due to his bad temper, but had never 
participated in any psychiatric treatment.  He complained of 
difficulty sleeping due to achiness and depression, being 
short-tempered and depressed, and of having thoughts of 
suicide.  His stressors were not discussed because it was 
acknowledged that he participated in combat while serving in 
the Republic of Vietnam.  Following a complete evaluation, 
the examiner rendered an Axis I diagnosis of depressive 
disorder, not otherwise specified, and assigned a Global 
Assessment of Functioning score of 65.  The examiner stated 
that he diagnosed a depressive disorder not otherwise 
specified because the veteran displayed mixed symptoms of 
anxiety and depression.  The physician specifically stated 
that the veteran did not meet the diagnostic criteria for 
post-traumatic stress disorder.  The examiner noted that the 
veteran had few, if any, symptoms of avoidance and numbing, 
and opined that although the veteran had described some re-
experiencing and inappropriate arousal, those symptoms alone 
were not sufficient upon which to base a diagnosis of post-
traumatic stress disorder.

Given the evidence as outlined above, the Board finds that 
the veteran engaged in combat with the enemy, but that the 
clear weight of the most probative evidence does not support 
a finding that he has post-traumatic stress disorder due to 
his experiences in service.  The positive evidence in favor 
of the conclusion that he has PTSD comprises the statements 
from the counselor at the Vet Center.  That counselor noted 
signs of post-traumatic stress disorder, assessed that the 
veteran had post-traumatic stress disorder related to his 
combat experiences, and assigned a Global Assessment of 
Functioning score of 41.  The counselor, however, does not 
signify by signature or title that he is a qualified 
psychologist, social worker, nurse or otherwise has any 
substantial medical expertise gained through training, 
experience or knowledge.  Whatever level of expertise the 
counsel has, it is clear that it does not approximate that of 
a psychiatrist.  Moreover, while the counselor specified that 
the veteran had certain "signs" that are part of the 
diagnostic criteria for PTSD, at no point did the counselor 
illuminate how the complete diagnostic criteria for PTSD were 
satisfied.  Indeed, the reports of the counselor appear to 
imply clearly that the complete criteria were not present. 

The Board finds that far greater weight must be assigned to 
the opinion of the psychiatrist.  To begin with, the 
psychiatrist clearly has a superior level of expertise than 
the counselor, but this is by no means the only reason why 
his opinion is entitled to greater weight.  The psychiatrist 
who interviewed the veteran provided a detailed report and 
specifically found that the veteran did not meet the criteria 
for a diagnosis of post-traumatic stress disorder 
notwithstanding the presence of certain symptoms that may be 
associated with such a disorder.  The psychiatrist specified 
where the symptom picture presented by the veteran failed to 
match the diagnostic criteria.  In sum, Board finds the 
opinion of the psychiatrist is plainly entitled to greater 
weight due to the superior expertise of the examiner, the 
foundation for the opinion and the clear rationale offered 
for the opinion that the veteran does not have PTSD due to 
service.  

The Board fully acknowledges the veteran's argument that 
entitlement to service connection for post-traumatic stress 
disorder should be granted because a counselor assessed that 
he had a post-traumatic stress disorder; however, absent a 
diagnosis of post-traumatic stress disorder that conforms to 
the DSM-IV and is supported by the findings of a medical 
examiner, service connection must be denied.


II.
Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.
Deformed Right Great Toe

The veteran's deformed right great toe, which is the result 
of a through and through gunshot wound and comminuted 
fracture, has been evaluated using the criteria of 38 C.F.R. 
Section 4.73, Diagnostic Code 5310.  This diagnostic code 
allows for the assignment of disability ratings for 
impairment of muscle group X which includes impairment of the 
movement of the forefoot and toes.  The veteran's right great 
toe disability is currently evaluated as a severe impairment 
and rated as 30 percent disabling, the highest available 
rating for impairment to muscle group X.  Accordingly, the 
provisions contained in 38 C.F.R. § 4.56 (2002) governing 
ratings of the various grades of severity of "gunshot 
wounds" are moot.  In order for a higher evaluation to be 
assigned, there must be evidence of actual loss of use of the 
foot.  In the event of a total loss of use, a 40 percent 
evaluation may be assigned under 38 C.F.R. Section 4.71a, 
Diagnostic Code 5284.  This is the maximum rating provided 
under the "amputation rule" for any combination of 
pathology below the knee.  38 C.F.R. § 4.68; Code 5165.  (The 
combined rating for disabilities of an extremity shall not 
exceed the rating provided for amputation at the elective 
level.  The maximum schedular rating for a below the knee 
amputation improvable by a prosthetic device is 40 percent.)

Under 38 C.F.R. § 4.63, loss of use of a foot, for the 
purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis.
    (a) Extremely unfavorable complete ankylosis of the knee, 
or complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3\1/2\ inches (8.9 cms.) 
or more, will be taken as loss of use of the foot involved.
    (b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.

The evidence of record clearly shows that the veteran 
maintains the use of his right foot.  He underwent VA 
examination in September 2000, and was found to have limited 
motion in his right great toe causing difficulty toe-walking.  
The veteran could heel-walk, tandem-walk, fully squat, and 
hop on his right foot without difficulty.  X-rays showed 
distal phalanx deformity and mild osteoarthritic changes at 
the first metatarsophalangeal joint.

It is important to note at this juncture that degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on x-ray findings without limitation 
of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Because there is x-ray evidence of degenerative arthritis in 
the right great toe, the Board considered whether an 
evaluation higher than 30 percent could be assigned based on 
that finding and the veteran's limitation of motion.  
Unfortunately, the result remains the same.  Specifically, 
under Diagnostic Code 5284, the highest rating available for 
severe foot injuries is 30 percent. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected toe disability and he has 
not identified any specific factors that may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  He has not required frequent periods of 
hospitalization for his toe disability and his treatment 
records are void of any finding of exceptional limitation due 
to the deformity of his right great toe beyond that 
contemplated by the schedule of ratings.  Consequently, the 
Board finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and his request for a higher 
initial evaluation is denied.  Additionally, there is nothing 
in the record to suggest the need for staged ratings.

B.
Hearing Loss

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. 
Section 4.86(a) allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  38 C.F.R. Section 4.86(b) provides that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  For both sections 
of 38 C.F.R. Section 4.86, each ear will be evaluated 
separately.

The evidence of record clearly shows that the veteran has 
severe sensorineural hearing loss above 1000 Hertz in the 
right ear and mild sensorineural hearing loss above 2000 
Hertz in the left ear.  Specifically, audiological evaluation 
in September 2000 showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
95
100
105
LEFT
15
10
25
40
30

The right ear puretone threshold average was 80 decibels and 
the left ear average was 26 decibels.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 96 in the left ear.

Given the evidence as outlined above, the Board finds that 
the veteran's right ear hearing loss meets the criteria for 
exceptional patterns of hearing impairment under 38 C.F.R. 
Section 4.86(b).  Thus, the right ear is assigned a numeric 
designation of VIII.  The left ear does not show exceptional 
patterns of hearing impairment and is assigned the numeric 
designation of I through traditional means.  As a 
consequence, a noncompensable evaluation is for assignment 
using Table VII in 38 C.F.R. Section 4.85.  As noted above, 
there is no room for subjective interpretation of the hearing 
impairment tables.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected hearing 
impairment has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations or that he requires frequent periods of 
hospitalization as a result of his hearing impairment.  
Consequently, the Board finds that the evaluation assigned in 
this decision for the veteran's bilateral hearing loss 
adequately reflects the clinically established impairment 
experienced by the veteran and his request for an initial 
compensable rating is denied.  Additionally, there is no 
evidence of record to suggest the need for staged ratings for 
the veteran's bilateral hearing loss.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

An initial disability evaluation higher than 30 percent for a 
right great toe deformity status-post gunshot wound and 
comminuted compound fracture is denied.

An initial compensable disability evaluation for bilateral 
hearing loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

